DETAILED ACTION
This is an Office action based on application number 16/378,774 filed 9 April 2019. Claims 1-20 are pending. Claims 1-13, 17-18, and 20-24 are pending. Claims 10, 17-18, and 20 are withdrawn from consideration. Claims 14-16 and 19 are canceled.
Amendments to the claims, filed 13 October 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections made of record in the previous Office action are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-9, 11-12, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (Preparation of SiO2/PSSS dispersion for formulation of white inkjet ink) (Tian), Liu et al. (US Patent Application Publication No. US 2012/0296029 A1) (Liu) and Reisacher et al. (US Patent Application Publication No. US 2010/0326325 A1).

Regarding instant claims 1, 4-7, and 24:

	Tian further discloses an SiO2/PSSS composite prepared with a core-shell structure (Abstract) (i.e., core-shell particles), wherein PSSS is poly(p-styrene sulfonate sodium) (page 964, third paragraph).
	Tian further discloses that the SiO2/PSSS composite is dispersed into distilled water (page 965, second and third paragraphs) (i.e., a composition comprising core-shell particles and water).
	Reference is made to Fig. 1 of Tian, reproduced below, which illustrates the process of preparing the SiO2/PSSS dispersion.

    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale

	Fig. 1 of Tan illustrates the PSSS polymer that is construed to form the shell over an SiO2 core.
	Said polymer is construed to comprise a phenyl ring aromatic group:

    PNG
    media_image2.png
    73
    51
    media_image2.png
    Greyscale

	Said polymer is construed to comprise a hydroxyl reactive functional group and said SiO2 core comprises a hydroxyl group because Fig. 1 illustrates a polymer group 2 core to form a covalent bond between the polymer and the hydroxyl group on the SiO2 core.

    PNG
    media_image3.png
    146
    196
    media_image3.png
    Greyscale

	Said polymer further comprises an ester group, which one of ordinary skill in the art would necessarily recognize as a polar:

    PNG
    media_image4.png
    42
    39
    media_image4.png
    Greyscale

	Tian further discloses that the shell polymers modify the surface of SiO2- to increase stability and dispersity (page 964, second paragraph).
	Further, as illustrated in Fig. 1, Tian discloses that the shell polymers comprise moieties that graft the polymers onto the surface of the SiO2 core via covalent bonds to hydroxyl groups present on the surface of the SiO2 cores. Further, Fig. 1 discloses that the shell polymer comprises an aromatic phenyl group and a KH570 anchoring group.
	Tian does not explicitly disclose that the core and shell are attached via covalent bonds directly between hydroxyl-reactive functional groups of the polymer and hydroxyl groups of the silica without a separate linking group between the hydroxyl-reactive functional groups of the polymer and the hydroxyl groups of the silica. Tian, further, does not explicitly disclose the polymer having the specific hydroxyl-reactive functional group and the specific polar group.

	Further, Liu discloses core-shell microspheres comprising a silica particle and a polymer chain anchored to the microsphere via grafting (Claims 1 and 5-6). Liu further discloses that the moiety for anchoring the polymer chain is selected from maleic anhydride (Claim 50). Liu further discloses that particles for making the microspheres comprise hydroxyl group functionalities (paragraph [0182]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to incorporate maleic acid and maleic acid anhydride moieties into the polymer of Tian as prescribed by Reisacher. The motivation for doing so would have been polymers comprising such moieties have beneficial properties including low dusting, have a high ease of metering with stir-in properties, and/or a capacity to be incorporated directly into varnishes and paints by stirring without prior wetting. Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A). Further, it would have been obvious to use at least the maleic acid anhydride moieties to anchor the polymer and replace the KH570 anchoring moiety of Tian. The motivation for doing so would have been that maleic anhydride are art recognized moieties for anchoring polymer chains to silica particles comprising surface hydroxyl groups. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, the use of maleic anhydride moieties already present in the polymer chain would necessarily reduce the number of steps needed to produce the composite particle by avoiding having to first react the hydroxyl-modified silica shells with KH570.
	Therefore, it would have been obvious to combine Liu and Reisacher with Tian to obtain the invention as specified by the instant claims.

Regarding instant claim 8, Tian does not disclose that the core-shell particles and composition comprise an amount of dyes, pigments, opacifying agents, surfactants, emulsifiers, and stabilizers that is necessary for either to perform their intended use; therefore, Tian is construed to encompass an embodiment wherein the core-shell particles and composition are free of these elements.

Regarding instant claim 9, Tian discloses that an SiO2/PSSS dispersion comprises the SiO2/PSSS composite dispersed into distilled water (page 965, second and third paragraphs).
	Tian is silent regarding an amount of a pH adjuster and a biocide; however, both elements are optional; therefore, Tian is construed to meet the requirements of the claim.
	While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.

Regarding instant claim 11, Fig. 1 of Tian illustrates the PSSS polymer that is construed to form the shell over an SiO2 core.

Regarding instant claim 12, the prior art combination discloses a formulation for white inkjet ink as cited in the rejections above. Tian further discloses that it is an object of the invention to produce a formulation that has a higher hiding power than conventional silica-based inks (page 973, second paragraph).
	The prior art combination does not explicitly disclose the L* properties of the claim. The disclosure of the instant invention states that the opacifying properties are related to the lightness value (L*) of a substrate treated with the white pigment 
	While the prior art combination does not explicitly disclose the L* value of a substrate treated with the white pigment composition, one of ordinary skill one necessarily conclude that since the prior art combination encompasses an embodiment that is substantially identical to the claims and Applicant’s intended invention, embodiment encompassed by the prior art must necessarily have the same properties, e.g., providing the same L* value increase to a substrate on which it is applied. Support for such a conclusion comes from the scope of the prior art encompassing a polymer that is substantially identical to Applicant’s invention, as well as the desire of at least Tian to increase the hiding power of silica-based inks, which is analogous to the opacifying properties touted by Applicant in their original disclosure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 21-22, as discussed above, Reisacher discloses polymers comprising carboxyl-containing monomers inclusive of maleic anhydride (paragraph [0037]), which are construed to read on the hydroxyl-reactive functional 

Regarding instant claim 23, Tian is explicitly silent regarding the polymer shell not being a block copolymer. 
	However, Reisacher discloses that the solid silica preparations include silica and an additive selected from a surface-active additive containing carboxylate groups (paragraph [0008]) prepared from vinyl monomers including maleic acid, maleic anhydride, styrene, and copolymers thereof (paragraphs [0035-0040]). Reisacher further discloses that such copolymers are in forms inclusive of random copolymers, alternating copolymers, and graft copolymers (i.e., copolymer forms other than block copolymers).
	Before the effective filing date of the invention, it would have been obvious to form the polymer shell of Tian from such a polymeric form inclusive of random copolymers, alternating copolymers, and graft copolymers. The motivation for doing so would have been that such forms are art recognized polymeric forms for forming polymeric shells anchored to silica cores.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Liu and Reisacher as applied to claim 1 above, and further in view of Smet et al. (European Patent Application Publication No. EP 2 599 841 A1) (Smet).

Regarding instant claim 2, the scope of Tian in view of Liu and Reisacher encompasses an embodiment that is substantially identical to that of the claims, as mapped in the rejection of claim 1 above. Therefore, while Tian in view of Liu and Reisacher is silent regarding the refractive index of the polymer, one of ordinary skill in the art would necessarily conclude that the encompassed substantially identical composition has the same properties, which includes the claimed refractive index.
	Similarly, Smet discloses white inkjet inks (Title). Smet teaches that organic pigments having a refractive index greater than 1.6 provide a white inkjet ink its covering power (paragraph [0025]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to select a polymer embodiment encompassed by the scope of the prior art that has a refractive index of greater than 1.6 as prescribed by Smet. The motivation for doing so would have been that pigments having such a refractive index provide white inkjet inks having sufficient covering power.
	Therefore, it would have been obvious to combine Smet with Tian in view of Liu and Reisacher to obtain the invention as specified by the instant claim.

Regarding instant claim 3, Tian in view of Liu and Reisacher is silent regarding the specific particle size and polydispersity index, but broadly teaches that the particle size and size distribution is affected, in part, by the amount of polymer (page 969, second paragraph).
	However, Smet discloses white inkjet inks comprising pigment particles having a sufficiently small particle size and narrow distribution to permit free flow of the ink through the inkjet-printing device; further, Smet teaches that the pigment particles must have a sufficient minimum size to have adequate hiding power. As such, Smet teaches that the pigment particles having a size of 200 to 500 nm (paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	As to the specific polydispersity index, Smet teaches that a narrow distribution is preferable from the viewpoint of free flow of the ink through the inkjet-printing device (paragraph [0025]).
	Since the instant specification is silent to unexpected results, the specific polydispersity index is not considered to confer patentability to the claims. As the free flow ability of a pigment through an inkjet printing device is a variable that can be modified, among others, by controlling the uniformity of the pigment (e.g., the polydispersity), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size distribution of the core-shell In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the particle size and distribution of the core-shell particle of Tian in view of Reisacher and Liu as prescribed by Smet. The motivation for doing so would have been to ensure that the particles flow freely through inkjet-printing devices.
	Therefore, it would have been obvious to combine Smet with Tian in view of Liu and Reisacher to obtain the invention as specified by the instant claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Smet, Liu, and Reisacher.

Regarding instant claim 13:
	Tian discloses a white inkjet ink (Title) (i.e., a white pigment composition).
	Tian further discloses an SiO2/PSSS composite prepared with a core-shell structure (Abstract) (i.e., core-shell particles), wherein PSSS is poly(p-styrene sulfonate sodium) (page 964, third paragraph).
	Tian further discloses that the SiO2/PSSS composite is dispersed into distilled water (page 965, second and third paragraphs) (i.e., a composition comprising core-shell particles and water).
2/PSSS dispersion.
	
    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale

	Fig. 1 of Tan illustrates the PSSS polymer that is construed to form the shell over an SiO2 core.
	Said polymer is construed to comprise a phenyl ring aromatic group:

    PNG
    media_image2.png
    73
    51
    media_image2.png
    Greyscale

	Tian further discloses that the shell polymers modify the surface of SiO2- to increase stability and dispersity (page 964, second paragraph). Further, as illustrated in Fig. 1, Tian discloses that the shell polymers comprise moieties that graft the polymers onto the surface of the SiO2 core via covalent bonds to hydroxyl groups present on the surface of the SiO2 cores. Further, Fig. 1 discloses that the shell polymer comprises an aromatic phenyl group and a KH570 anchoring group.
	Tian does not explicitly disclose that the core and shell are attached via covalent bonds directly between hydroxyl-reactive functional groups of the polymer and hydroxyl groups of the silica without a separate linking group between the hydroxyl-reactive 
	Tian is silent regarding the specific particle size and polydispersity index, but broadly teaches that the particle size and size distribution is affected, in part, by the amount of polymer (page 969, second paragraph).
	Additionally, Tian does not explicitly disclose the polymer having the specific carboxylic anhydride group and the specific carboxylic acid group.
	However, Smet discloses white inkjet inks (Title). Smet teaches that organic pigments having a refractive index greater than 1.6 provide a white inkjet ink its covering power (paragraph [0025]).
	Further, Smet discloses white inkjet inks comprising pigment particles having a sufficiently small particle size and narrow distribution to permit free flow of the ink through the inkjet-printing device; further, Smet teaches that the pigment particles must have a sufficient minimum size to have adequate hiding power. As such, Smet teaches that the pigment particles having a size of 200 to 500 nm (paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	As to the specific polydispersity index, Smet teaches that a narrow distribution is preferable from the viewpoint of free flow of the ink through the inkjet-printing device (paragraph [0025]). Since the instant specification is silent to unexpected results, the specific polydispersity index is not considered to confer patentability to the claims. As the free flow ability of a pigment through an inkjet printing device is a variable that can In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Reisacher discloses solid silica preparations that are used for inclusion into organic materials for the preparation of printing inks (paragraphs [0001-0002]). Reisacher further discloses that the solid silica preparations include silica and an additive selected from a surface-active additive containing carboxylate groups (paragraph [0008]) prepared from vinyl monomers including maleic acid, maleic anhydride, styrene, and copolymers thereof (paragraphs [0035-0040]). Reisacher discloses that the solid silica preparations are in granule form (paragraph [0124]). Reisacher teaches that such solid silica preparations are low dusting, have a high ease of metering with stir-in properties, and/or a capacity to be incorporated directly into varnishes and paints by stirring without prior wetting (paragraph [0005]).
	Further, Liu discloses core-shell microspheres comprising a silica particle and a polymer chain anchored to the microsphere via grafting (Claims 1 and 5-6). Liu further discloses that the moiety for anchoring the polymer chain is selected from maleic 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to incorporate maleic acid and maleic acid anhydride moieties into the polymer of Tian as prescribed by Reisacher. The motivation for doing so would have been polymers comprising such moieties have beneficial properties including low dusting, have a high ease of metering with stir-in properties, and/or a capacity to be incorporated directly into varnishes and paints by stirring without prior wetting. Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to use at least the maleic acid anhydride moieties to anchor the polymer and replace the KH570 anchoring moiety of Tian. The motivation for doing so would have been that maleic anhydride are art recognized moieties for anchoring polymer chains to silica particles comprising surface hydroxyl groups. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, the use of maleic anhydride moieties already present in the polymer chain would necessarily reduce the number of steps needed to produce the composite particle by avoiding having to first react the hydroxyl-modified silica shells with KH570.
	

	Further, it would have been obvious to select a polymer embodiment encompassed by the scope of the prior art that has a refractive index of greater than 1.6 as prescribed by Smet. The motivation for doing so would have been that pigments having such a refractive index provide white inkjet inks having sufficient covering power. Further, it would have been obvious to control the particle size and distribution of the core-shell particle of Tian as prescribed by Smet. The motivation for doing so would have been to ensure that the particles flow freely through inkjet-printing devices.
	Therefore, it would have been obvious to combine Reisacher, Liu, and Smet with Tian to obtain the invention as specified by the instant claim

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection have been changed to address the newly added claim limitations. Applicant, however, traverses the prior art rejections with arguments that are unpersuasive.
Applicant primarily traverses the reliance on Tian because it requires that hydroxyl-modified silica particles first be KH570 prior to monomer polymerization, whereas Applicant’s invention directly links the polymer shell to the silica core via covalent bonds formed directly between the hydroxyl functional groups of the polymer and hydroxyl grounds of the silica without a separate linking group. Applicant contends that, in Tian, it is critical to use the KH570 linker to achieve optimized particle size and distribution.


Applicant further traverses the specific reliance on the Reisacher reference. Applicant traverse the motivation to include maleic acid moieties to provide the purported benefits because the specific use of maleic acid is not rationally connected to its uses over any of the other possible additives. Furthermore, while Applicant notes that the use of maleic acid moieties may contributed to advantageous stir-in properties by 3- functional moieties. 
	Applicant’s argument is unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123(I). In the instant case, while maleic acid may be only one from a list of possible additives, since maleic acid is positively disclosed by the prior art as a monomer capable of producing a polymer having the touted benefits, one of ordinary skill in the art would necessarily conclude that the scope of the prior art encompasses the embodiment of Applicant’s claimed invention. Further, while the core-shell polymer composites of Tian may already benefit from increased water solubility, Applicant has not shown that the inclusion of the other moieties touted by the prior art would not beneficially increase the water-solubility properties or provide some other benefit touted by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        02/23/20224Se